DENY; Opinion Filed January 14, 2020.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01342-CV

                             IN RE STEVEN B. AUBREY, Relator

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-08135

                             MEMORANDUM OPINION
                           Before Justices Myers, Schenck, and Nowell
                                    Opinion by Justice Nowell
       Before the Court is relator’s November 4, 2019 petition for writ of mandamus seeking

relief with respect to two post-judgment discovery orders. In his petition, relator also challenges

the trial court’s jurisdiction, and the denial of his motion to appear at an August 14, 2019 hearing

by telephone.

       To be entitled to mandamus relief, relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition, and

the mandamus record, we conclude relator has not shown he is entitled to the relief requested.

Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the
court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                    /Erin A. Nowell/
                                                    ERIN A. NOWELL
                                                    JUSTICE


191342F.P05




                                                 –2–